 1

 2

 3

 4
                                UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 5
                                         AT SEATTLE
 6
     WILLIAM A. D.,
 7                                                         CASE NO. 3:19-cv-05048-BAT
                                Plaintiff,
 8                                                         ORDER AFFIRMING THE
            v.
                                                           COMMISSIONER’S FINAL DECISION
 9                                                         AND DISMISSING WITH PREJUDICE
     COMMISSIONER OF SOCIAL SECURITY,
10                              Defendant.
11
            Plaintiff appeals the denial of his application for Supplemental Security Income. He
12
     contends the Administrative Law Judge (“ALJ”) erred by according the opinions of the testifying
13
     medical consultant and examining physicians greater weight than the opinions of his treating
14
     optometrist and physician, and erred in her determination of his credibility, all of which resulted
15
     in an erroneous residual functional capacity (“RFC”) assessment. Dkt. 8, p. 1.
16
            The Court AFFIRMS the Commissioner’s final decision and DISMISSES the case with
17
     prejudice.
18
                                             BACKGROUND
19
            Plaintiff filed an application for disability insurance benefits, on August 7, 2014, alleging
20
     disability commencing on August 3, 2013. Plaintiff alleges that he has been disabled since a
21
     workplace accident in which he slipped, fell, and hit his head and lost consciousness. He alleges
22
     that since the accident, he has had persistent double vision (diplopia), migraines and shoulder
23
     pain. Plaintiff’s application was denied initially on June 5, 2015 and on reconsideration on


     ORDER AFFIRMING THE COMMISSIONER’S FINAL DECISION
     AND DISMISSING WITH PREJUDICE - 1
 1   October 29, 2015. Tr. 15. ALJ Marilyn S. Mauer presided over a hearing on May 18, 2017, and a

 2   supplemental hearing on August 30, 2017. Plaintiff was represented by counsel. A medical

 3   consultant and vocational consultant also testified.

 4          Utilizing the five-step disability evaluation process (20 C.F.R. §§ 404.1520, 416.920), the

 5   ALJ determined at steps one through three, that Plaintiff had not engaged in substantial activity

 6   from his alleged onset date of August 3, 2013 through his date of last insured of December 31,

 7   2014; Plaintiff has the following severe impairments: subjective diplopia, migraine, adhesive

 8   capsulitis in the left shoulder, and organic brain syndrome (20 CFR 404.1520(c)); and these

 9   impairments did not meet the Listings (20 C.F.R. Part 404, Subpart P. Appendix 1). Tr. 17, 18.

10          At step four, the ALJ found that through the date last insured, Plaintiff had the RFC to

11   perform light work as defined in 20 CFR 404.1567(b). In addition, Plaintiff can never climb

12   ladders, ropes or scaffolds; can frequently balance, climb ramps and stairs with the aid of a

13   handrail, stoop, crouch, crawl, and kneel; can occasionally reach overhead with the left arm; can

14   work in a setting that does not require exposure to hazards such as unprotected height, large

15   moving equipment, exposure to extreme cold temperatures, and vibration; can understand,

16   remember and apply information, complete tasks with a GED reasoning level of 2 or less in a

17   setting with occasional coworker contact and no public contact; and can perform tasks that do

18   not require excellent depth perception. Tr. 20

19          At step five, the ALJ relied on a vocational expert, who testified Plaintiff could work as a

20   light office helper, router, and electronics worker. The vocational expert also testified that

21   Plaintiff could still perform these jobs if he were limited to frequent fine manipulation with the

22   dominant right hand, and if he were limited to only occasional reading, he could still perform the

23   jobs of electronics worker and office helper. Tr. 28.



     ORDER AFFIRMING THE COMMISSIONER’S FINAL DECISION
     AND DISMISSING WITH PREJUDICE - 2
 1          The ALJ issued her decision denying Plaintiff’s application on December 4, 2017. The

 2   Appeals Council denied Plaintiff’s request for review on November 13, 2018. Thus, the ALJ’s

 3   decision is the final decision of the Commissioner, and is ripe for judicial review.

 4                                             DISCUSSION

 5          The Court will reverse the ALJ’s decision only if it was not supported by substantial

 6   evidence in the record as a whole or if the ALJ applied the wrong legal standard. Molina v.

 7   Astrue, 674 F.3d 1104, 1110 (9th Cir. 2012). The ALJ’s decision may not be reversed on account

 8   of an error that is harmless. Id. at 1111. Where the evidence is susceptible to more than one

 9   rational interpretation, the Court must uphold the Commissioner’s interpretation. Thomas v.

10   Barnhart, 278 F.3d 947, 954 (9th Cir. 2002).

11   A.     Evaluation of Medical Evidence

12          1.      Curtis Baxstrom, O.D.

13          Plaintiff contends the ALJ erred in weighing the opinion of his optometrist, Curtis

14   Baxstrom, because the ALJ failed to consider Dr. Baxstrom’s treating relationship with Plaintiff

15   and his area of specialization, and ignored the hierarchy of medical opinions. See, e.g, 20 C.F.R.

16   § 404.1527; see also Lester v. Chater, 81 F.3d 821, 830 (9th Cir. 1995) (treating physicians, who

17   actually treat the claimant, examining physicians, who examine but do not treat the claimant, and

18   non-examining physicians, who do not treat nor examine the claimant). Dkt. 10, p. 2.

19          The ALJ must “explain in the decision the weight given to the opinions” of all acceptable

20   medical sources. 20 C.F.R. § 404.1527(e)(2)(ii) (2016). For treating source opinions, the ALJ

21   must give “good reasons” for the weight given. Social Security Ruling (SSR) 96-2p, available at

22

23



     ORDER AFFIRMING THE COMMISSIONER’S FINAL DECISION
     AND DISMISSING WITH PREJUDICE - 3
 1   1996 WL 374188, at *5.1 An ALJ may reject a contradicted medical opinion by providing

 2   “specific and legitimate” reasons, supported by substantial evidence, for doing so. Morgan v.

 3   Comm’r of the Soc. Sec. Admin., 169 F.3d 595, 600 (9th Cir. 1999). Thus, the issue is whether

 4   Dr. Baxstrom’s medical opinion was contradicted and if so, whether the ALJ gave specific and

 5   legitimate reasons, supported by substantial evidence, to discount it.

 6          Dr. Baxstrom, who specializes in optometric neurorehabilitation, diagnosed Plaintiff with

 7   sensory fusion disruption syndrome. Tr. 1002-1003. Dr. Baxstrom noted “multiple experiences

 8   where [Plaintiff] demonstrated frank diplopia on testing. The unsteady to almost eccentric

 9   fixation would lead an affect [sic] of ghosting of images which could be described as diplopia.”

10   Tr. 978. In a January 4, 2017 report to the Washington Department of Labor and Industries, Dr.

11   Baxstrom did not identify any specific functional limitations or conclude that Plaintiff could not

12   work. When asked if he agreed with the ability to work assessment (from an independent

13   medical examination), Dr. Baxstrom wrote “unknown—there is concern for his ability to safely

14   work [secondary] to visual” symptoms. Tr. 982.

15          The ALJ concluded that Dr. Baxstrom’s opinion was against the weight of other medical

16   evidence in the record, in which no objective support for Plaintiff’s complaints of visual

17   disturbance were found. Tr. 21-22 (“With the exception of Dr. Curtis R. Baxstrom, O.D., the

18   claimant’s treating physician, who provided a statement in January 2019 that the claimant has

19   unsteady fixation of each eye (27F), doctors have not been able to substantiate the claimant’s

20   alleged diplopia.”) An ALJ may reject medical opinion that is unsupported by the record as a

21   whole. Batson v. Comm’r of the Soc. Sec. Admin., 359 F.3d 1190, 1195 (9th Cir. 2004). Also, an

22
     1
      The agency has rescinded this SSR in order to conform with regulatory changes applying to
23
     claims filed after March 27, 2017. 82 Fed. Reg. 15263 (Mar. 27, 2017) (rescinding SSR
     “effective for claims filed on or after March 27, 2017”).

     ORDER AFFIRMING THE COMMISSIONER’S FINAL DECISION
     AND DISMISSING WITH PREJUDICE - 4
 1   ALJ may reject an opinion that is more heavily based on a claimant’s self-reports than on clinical

 2   observations. Ghanim v. Colvin, 763 F.3d 1154, 1162 (9th Cir. 2014).

 3           The ALJ first noted that Dr. Baxstrom’s diagnosis stands in stark contrast to the opinions

 4   of several other doctors who were not able to substantiate the alleged diplopia on examination.

 5   These doctors included Dr. Steven Hamilton, a neuro-ophthalmologist; Dr. Richard Bensinger;

 6   Dr. Leonard Seifter; Dr. Wendt, a neurologist; and Dr. Boone, an ophthalmologist, who all

 7   opined that there was a mismatch between subjective and objective findings regarding the

 8   Plaintiff’s diplopia. Tr. 22.

 9           Steven Hamilton, M.D., a neuro-ophthalmologist, noted that although Plaintiff alleged

10   during his examination that he could not move his eyes from their primary position, he was

11   clearly moving them left and right with no difficulty when they talked. Tr. 22, 837. Dr. Hamilton

12   concluded that there was a mismatch between Plaintiff’s subjective reports and the objective

13   findings during testing, and he suspected a “functional overlay” to Plaintiff’s reports. Tr. 837.

14   Richard Bensinger, M.D., an ophthalmologist, reported that despite Plaintiff’s subjective reports

15   of double vision, no doubling of vision could be elicited in any gaze position, Plaintiff’s eyes

16   moved well, stereoscopic vision showed very good fusion, and he had corrected 20/20 vision. Tr.

17   222, 671-73. Dr. Bensinger concluded, “[t]here seems to be a very large disconnect between

18   [Plaintiff’s] reported functioning and the determinations made on the physical examination of his

19   eye.” Tr. 673. Dr. Bensinger also concluded that there were “no objective visual limitations to

20   return to work.” Tr. 673.

21           Leonard Seifter, M.D., also examined Plaintiff and agreed with Dr. Hamilton’s opinion.

22   Dr. Seifter concluded that Plaintiff exhibited no diplopia in primary gaze, and that no evidence of

23   tropia or phoria could be found on testing. Tr. 22, 687. Dr. Seifter suspected that there was a



     ORDER AFFIRMING THE COMMISSIONER’S FINAL DECISION
     AND DISMISSING WITH PREJUDICE - 5
 1   functional component to Plaintiff’s responses “due to the mismatch between subjective and

 2   objective findings.” Tr. 687. John Wendt, M.D., a neurologist, who reviewed records and

 3   examined Plaintiff, came to the same conclusion. Dr. Wendt found that Plaintiff’s subjective

 4   diplopia “is almost certainly functional and nonorganic” and was not substantiated by the

 5   neurological examination. Tr. 22, 664. Benton Boone, M.D., an ophthalmologist, reviewed the

 6   records and likewise testified that there was a mismatch between subjective and objective

 7   findings regarding Plaintiff’s diplopia. He concluded that Plaintiff had no visual limitations since

 8   his vision was within normal limits on examination, and multiple providers were unable to

 9   produce diplopia during examinations. Tr. 22, 80-82, 1216.

10          Plaintiff also argues that the ALJ erred in not giving more weight to Dr. Baxstrom’s

11   opinion because Dr. Boone, the testifying expert, had never treated anyone with Plaintiff’s

12   particular syndrome (i.e., fusion disruption syndrome). Dkt. 8, p. 6. In this regard, the ALJ noted

13   the testimony of ophthalmologist Dr. Boone, that fusion disruption syndrome “is not a condition

14   generally recognized by ophthalmologists, but is rather a condition that optometrists have

15   posited.” Tr. 23. In addition, the ALJ considered four examining opinions, supported by

16   objective testing, along with the opinion of the testifying ophthalmologist, Dr. Boone, all of

17   whom concluded there was no objective evidence to support diplopia. See, Thomas v. Barnhart,

18   278 F.3d 947, 957 (9th Cir. 2002) (“The opinions of non-treating or non-examining physicians

19   may also serve as substantial evidence when the opinions are consistent with independent

20   clinical findings or other evidence in the record.”). The ALJ further noted the persistent

21   mischaracterization by Plaintiff’s representative of Dr. Boone’s testimony about visual fixation

22   testing and the need for Plaintiff to have had further testing in 2014, although she failed to

23   identify what additional testing would have been required. Tr. 24.



     ORDER AFFIRMING THE COMMISSIONER’S FINAL DECISION
     AND DISMISSING WITH PREJUDICE - 6
 1          In summary, the Court finds the ALJ did not err in the weight she assigned to the medical

 2   evidence. See Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999) (even if there is more than

 3   one reasonable interpretation of the evidence, the Court will not substitute its judgment for the

 4   judgment of the ALJ).

 5          2.      Paul B. Nutter, M.D.

 6          Dr. Nutter treated Plaintiff for a closed head injury, post-concussive syndrome,

 7   headaches, neck sprain, and left shoulder sprain with residual adhesive capsulitis. Dkt. 10, p. 3

 8   (citing Tr. 449, 478, 480, 483, 484, 491, 493, 523)). After performing a neuropsychological

 9   consultation in October 2014, Dr. Nutter opined, in part, that Plaintiff “was constantly working

10   to accommodate for his diplopia which puts a persistent burden on his cognitive functioning.” Tr.

11   26 (24F, p. 58). In April 2014, Dr. Nutter opined that Plaintiff was limited in lifting, crawling,

12   going up and down ladders, carrying, being on uneven terrain, and was unable to perform his

13   previous job for at least the next two months, but that Plaintiff was capable of doing light duty

14   jobs. The ALJ gave this opinion partial weight to the extent it was inconsistent with the opinions

15   of Drs. Boone, Wendt, Bensinger, and Seifter, “as it gives disproportionate weight to the

16   claimant’s claims of diplopia, which have largely not been substantiated by objective testing and

17   medical opinions.” Tr. 26. The Court finds this was not error for the same reasons the ALJ did

18   not err in discounting Dr. Baxstrom’s opinion.

19          Plaintiff however, contends the ALJ failed to consider other limitations assessed by Dr.

20   Nutter, i.e., that Plaintiff would be “limited to carrying up to 25 pounds and only on level

21   surfaces. … He has crawling limited to a rare level. He is not allowed to go up and down stairs at

22   this point.” Dkt. 10, p. 3 (citing Tr. 481). Plaintiff argues that because the ALJ failed to present

23   these limitations to the vocational expert, the RFC is in error. The Court disagrees.



     ORDER AFFIRMING THE COMMISSIONER’S FINAL DECISION
     AND DISMISSING WITH PREJUDICE - 7
 1          The limitations to which Plaintiff refers are contained in Dr. Nutter’s evaluation of April

 2   24, 2014. At that time, Dr. Nutter noted Plaintiff was limited in driving, carrying up to 25 pounds

 3   on level surfaces, not going on ladders, crawling limited to a rare level, and in not going up and

 4   down stairs “at this point.” Tr. 481. In a letter dated April 21, 2014, Dr. Nutter stated that these

 5   “deficits are temporary and will last for a minimum of 60 days.” Tr. 476.

 6          The ALJ’s RFC assessment limited Plaintiff to light work as defined in 20 CFR

 7   404.1567(b) (lifting no more than 20 pounds); along with the additional limitations of never

 8   climbing ladders, ropes, or scaffolds, and climbing ramps and stairs with the aid of a handrail.

 9   Tr. 20. Thus, even if the ALJ erred in failing to specifically present Dr. Nutter’s temporary

10   limitations to the vocational expert, the error was harmless as the limitations are fairly included

11   in the RFC.

12   B.     Evaluation of Plaintiff’s Subjective Complaints

13          The ALJ found Plaintiff’s allegations of disabling symptoms to be inconsistent with the

14   medical and other evidence in the record. Tr. 21. The ALJ is responsible for weighing a

15   claimant’s allegations and resolving ambiguities in the evidence. Edlund v. Massanari, 253 F.3d

16   1152, 1156 (9th Cir. 2001). When assessing a claimant’s allegations, the Commissioner will

17   consider all of the available evidence and will apply several factors in determining the extent to

18   which a claimant’s alleged limitations can reasonably be accepted as consistent with the medical

19   evidence and other evidence. 20 C.F.R. § 404.1529(c). “In considering the intensity, persistence,

20   and limiting effects of an individual’s symptoms, we examine the entire case record, including

21   the objective medical evidence; an individual’s statements about the intensity, persistence, and

22   limiting effects of symptoms; statements and other information provided by medical sources and

23   other persons; and any other relevant evidence in the individual’s case record.” SSR 16-3p,



     ORDER AFFIRMING THE COMMISSIONER’S FINAL DECISION
     AND DISMISSING WITH PREJUDICE - 8
 1   available at 2017 WL 5180304 (as amended). The Ninth Circuit also holds that clear and

 2   convincing reasons are required to reject a claimant’s testimony. Garrison v. Colvin, 759 F.3d

 3   995, 1015 n. 18 (9th Cir. 2014).

 4          Plaintiff alleges that following his workplace accident, he has had persistent double

 5   vision (diplopia), migraines, and shoulder pain. Tr. 21. Plaintiff alleges that he has double vision,

 6   has trouble focusing his eyes, and objects appear as though they are floating. He alleges that

 7   because of his vision problems, he bumps into people and objects, and has difficulty with

 8   balance and depth perception. Plaintiff claims he suffers from headaches 2-3 times per week that

 9   last 2 hours, he can sit and stand for a maximum of 30 minutes each, and he cannot lift more than

10   20 pounds, but in practice lifts no more than 10-15 pounds. He also alleges a right finger injury,

11   and states that it is difficult for him to hold objects such as a pencil, though he admits that he

12   worked as an electrician following the injury for several years. He also alleges having knee pain,

13   but admits that it did not keep him from working and he did not require special accommodations

14   at work for his knee condition. He alleges suffering from depression, but admits that he gets no

15   counseling and takes no medication for it. Id.

16          Plaintiff argues that the ALJ failed to identify specifically which of Plaintiff’s statements

17   she found not credible and failed to link that testimony to particular parts of the record

18   supporting her non credibility determination. See Brown-Hunter v. Colvin, 806 F.3d 487, 493-

19   494 (9th Cir. 2015) (citing Burrell v. Colvin, 775 F.3d 1133, 1139 (9th Cir. 2014) (holding that

20   the ALJ committed legal error because he never connected the medical record of Claimant’s

21   testimony” nor made “a specific finding linking a lack of medical records to Claimant’s

22   testimony about the intensity of her … pain” (emphasis added)).

23



     ORDER AFFIRMING THE COMMISSIONER’S FINAL DECISION
     AND DISMISSING WITH PREJUDICE - 9
 1          The ALJ first found that Plaintiff’s complaints of double vision were inconsistent with

 2   objective testing and medical opinions about his condition. Tr. 21-22. Although the ALJ should

 3   not discount subjective allegations merely because they are not fully substantiated by objective

 4   findings, when allegations specifically conflict with a medical opinion about what the claimant

 5   can do, that alone is a clear and convincing reason to discount the allegations. Carmickle v.

 6   Comm’r, Soc. Sec. Admin., 533 F.3d 1155, 1161 (9th Cir. 2008). As previously noted, four

 7   examining physicians found that Plaintiff’s allegations conflicted with the objective testing

 8   (showing that he had normal vision), so they concluded that he could work and/or had no visual

 9   limitations. Tr. 21-22. They also found a mismatch between his subjective complaints and the

10   objective findings, leading them to conclude that his eye symptoms were nonorganic and

11   functional. Tr. 664, 673, 687, 837. Based on this evidence, it was not irrational for the ALJ to

12   discount Plaintiff’s reports of his symptoms.

13          In addition, the ALJ identified specific inconsistencies between Plaintiff’s reports of his

14   symptoms and the medical evidence, i.e., Plaintiff did not have significant residual neurological

15   deficits after the work injury, there was no evidence of traumatic brain injury, and by the time he

16   went to the doctor more than a week after his work accident, his visual problems had completely

17   resolved. Tr. 22 (citing Tr. 630-32, 434).

18          The ALJ also found that Plaintiff’s subjective symptoms improved with treatment. Tr. 22.

19   This is a convincing reason to discount an allegation of disabling symptoms. Tommasetti v.

20   Astrue, 533 F.3d 1035, 1040 (9th Cir. 2008). The record reflects that shutter glasses have helped

21   improve Plaintiff’s visual field (Tr. 22, 639), and Jacob Dufour, O.D., noted that Plaintiff had

22   improvement with prism glasses (Tr. 22, 936). Physical therapy helped Plaintiff’s shoulder

23   symptoms, restrictions seemed to be primarily muscular, and diagnostic testing showed no



     ORDER AFFIRMING THE COMMISSIONER’S FINAL DECISION
     AND DISMISSING WITH PREJUDICE - 10
 1   pathology (Tr. 23, 446, 532, 571), and by 2016, Plaintiff was no longer in physical therapy (Tr.

 2   1096). As to Plaintiff’s alleged organic brain syndrome, medical providers found no persisting

 3   brain damage or evidence of severe neuropsychological deficits, although one provider noted

 4   that, based on Plaintiff’s self-reported symptoms of diplopia and migraines, his overall cognitive

 5   efficiency and emotion regulation appeared diminished. Tr. 22. The ALJ noted that the RFC

 6   limiting Plaintiff to unskilled work with a GED reasoning level of 2 or less took these conditions

 7   into account. Tr. 22.

 8           In sum, the ALJ noted where Plaintiff’s allegations conflicted with the medical evidence,

 9   which indicated that there is no organic basis for his reports. The ALJ also noted Plaintiff’s

10   symptoms improved with conservative treatment. Even if one of the reasons is invalid, the ALJ’s

11   finding should still be affirmed, as the ALJ gave several reasons and the overall finding is

12   supported by substantial evidence. See Batson v. Comm’r of the Soc. Sec. Admin., 359 F.3d 1190,

13   1197 (9th Cir. 2004); Carmickle v. Comm’r, Soc. Sec. Admin., 533 F.3d 1155, 1162-63 (9th Cir.

14   2008) (upholding an ALJ’s credibility determination although two of the ALJ’s reasons were

15   invalid).

16                                            CONCLUSION

17           For the foregoing reasons, the Commissioner’s decision is AFFIRMED and this case is

18   DISMISSED with prejudice.

19           DATED this 18th day of June, 2019.

20

21                                                         A
                                                           BRIAN A. TSUCHIDA
22                                                         Chief United States Magistrate Judge

23



     ORDER AFFIRMING THE COMMISSIONER’S FINAL DECISION
     AND DISMISSING WITH PREJUDICE - 11
